Citation Nr: 0010688	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-15 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that the veteran originally requested that he 
be afforded a Board hearing in Washington, D.C., at the time 
he submitted his substantive appeal in October 1998.  The 
veteran was scheduled for the requested hearing in July 1999 
and notified of that action in June 1999.  In June 1999, the 
veteran withdrew his request for a Board hearing.  
Accordingly, the Board will adjudicate the veteran's appeal 
based on the evidence of record.  38 C.F.R. § 20.702(e) 
(1999).


REMAND

The veteran's case is remanded in order to comply with 
procedural due process requirements.  The Board makes no 
finding and intimates no opinion as to whether the claim is 
well grounded.  Morton v. West, 12 Vet. App. 145 (1999).

The veteran originally submitted a claim seeking entitlement 
to service connection for a bilateral hearing loss and 
tinnitus in May 1997.  The veteran submitted the results of 
an audiological examination from University Hospital and 
Clinics, dated in March 1997.  The report provided a 
diagnosis of tinnitus.  The report also referenced an 
attached audiogram and said that the audiogram showed 
bilateral mild to moderate high frequency sensorineural 
hearing loss, with good speech understanding in each ear.  
The audiogram was included; however, there was no numerical 
interpretation of the audiogram provided.  

The veteran was then afforded a VA audiological examination 
in May 1997.  The summary of the test results was that the 
veteran's hearing was essentially within normal limits 
bilaterally with the exception of a mild high frequency 
sensorineural hearing loss in the right ear.

Based on the results of the two examinations, the veteran was 
granted service connection for a right ear hearing loss and 
tinnitus in April 1998.  He was denied entitlement to service 
connection for left ear hearing loss.  The rating decision 
cited to the VA examination results as showing normal 
hearing.  

The veteran submitted a notice of disagreement that was 
received in June 1998.  The RO issued a statement of the case 
(SOC) in August 1998.  The veteran's claim was denied as not 
well grounded.  However, the SOC failed to state the 
pertinent regulation, 38 C.F.R. § 3.385 (1999), used to 
evaluate claims for entitlement to service connection for 
hearing loss.  This regulation must be provided to the 
veteran so that he can understand the requirements necessary 
to establish service connection for a hearing loss disability 
and to properly appeal any denial of his claim.

The Board further finds that the veteran's March 1997 
audiogram from University Hospital and Clinics must be 
referred for interpretation by appropriate medical personnel 
and a copy of the interpretation, to include numerical values 
to represent the decibel loss at the respective frequencies, 
must be included in the claims file.  The Board (and the RO) 
is prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Accordingly, veteran's case is REMANDED for the following 
actions:

1.  The March 1997 audiogram from 
University Hospital and Clinics must be 
referred to appropriate medical personnel 
for evaluation.  The results of the 
audiogram should be converted to 
numerical values to represent the level 
of decibel loss at each of the tested 
frequencies.  This interpretation should 
then be included in the claims file.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case (SSOC).  The SSOC must 
include the regulatory requirements to 
establish service connection for a 
hearing loss disability as found at 
38 C.F.R. § 3.385.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


